 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



 
Right to Purchase __________ shares of Common Stock of China Yongxin
Pharmaceuticals, Inc. (subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT


No. 2010-A-001
Issue Date: January ___, 2010



CHINA YONGXIN PHARMACEUTICALS, INC., a corporation organized under the laws of
the State of Delaware (the “Company”), hereby certifies that, for value
received, _______________________________,
____________________________________________, or its assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time after the Issue Date until 5:00 p.m., E.S.T on three years after the
Issue Date (the “Expiration Date”), up to __________ fully paid and
non-assessable shares of Common Stock at a per share purchase price of
$0.50.  The aforedescribed purchase price per share, as adjusted from time to
time as herein provided, is referred to herein as the “Purchase Price.”  The
number and character of such shares of Common Stock and the Purchase Price are
subject to adjustment as provided herein.  The Company may reduce the Purchase
Price for some or all of the Warrants, temporarily or permanently, provided such
reduction is made as to all outstanding Warrants for all Holders of such
Warrants.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in that certain Subscription Agreement (the “Subscription
Agreement”), dated as of January ___, 2010, entered into by the Company, the
Holder and the other signatories thereto.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(A)           The term “Company” shall mean China Yongxin Pharmaceuticals, Inc.,
a Delaware corporation, and any corporation which shall succeed or assume the
obligations of China Yongxin Pharmaceuticals, Inc. hereunder.
 
(B)           The term “Common Stock” includes (i) the Company's Common Stock,
$0.001 par value per share, as authorized on the date of the Subscription
Agreement, and (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 
(C)           For purposes of this Warrant, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:
 
(a)           If the Company's Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the American Stock Exchange, LLC,
then the average of the closing sale prices of the Common Stock for the five (5)
Trading Days immediately prior to (but not including) the Determination Date;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If the Company's Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the American Stock Exchange, Inc., but is
traded on the OTC Bulletin Board or in the over-the-counter market or Pink
Sheets, then the average of the closing bid and ask prices reported for the five
(5) Trading Days immediately prior to (but not including) the Determination
Date;
 
(c)           Except as provided in clause (d)  below and Section 3.1, if the
Company's Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
(D)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
 
(E)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.
 
1.             Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Section 1.2 or upon exercise of this Warrant in part in accordance
with Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 below and Section 12(b) of the Subscription Agreement.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery to the Company of an original or facsimile copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in Section 1.2, except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect.  On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company,
at its expense, will forthwith issue and deliver to or upon the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, the whole number of shares of Common Stock for which such Warrant
may still be exercised.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4.           Automatic Exercise.   In the event this Warrant is exercisable
pursuant to the provisions of Section 2 hereof on a cashless basis as of the
close of the last trading day on or before the Expiration Date, then this
Warrant, to the extent not previously unexercised and subject to the limitation
in Section 10 of this Warrant shall be deemed to have been automatically
exercised without the requirement of any notice or delivery of the Subscription
Form, pursuant to the terms of Section 2.  Such Expiration Date will be deemed
the exercise date for purposes of determining the Warrant Share Delivery Date
and similar terms hereof.
 
1.5.           Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.6.           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that, provided the full purchase price listed in the Subscription Form is
received as specified in Section 1.2, the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder hereof as
the record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred and payment made for such
shares as aforesaid. As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within five (5) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.  The Company
understands that a delay in the delivery of the Warrant Shares after the Warrant
Share Delivery Date could result in economic loss to the Holder.  As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this Warrant is exercised which are
not timely delivered.  The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.  Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares by the
Warrant Share Delivery Date, the Holder may revoke all or part of the relevant
Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation or rescission is given to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.7.           Buy-In.   In addition to any other rights available to the
Holder, if the Company fails to deliver to a Holder the Warrant Shares as
required pursuant to this Warrant after the Warrant Share Delivery Date and the
Holder or a broker on the Holder’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Holder of the Warrant Shares which the Holder was entitled to
receive from the Company (a “Buy-In”), then the Company shall pay in cash to the
Holder (in addition to any remedies available to or elected by the Holder) the
amount by which (A) the Holder's total purchase price (including brokerage
commissions, if any) for the shares of common stock so purchased exceeds (B) the
aggregate Purchase Price of the Warrant Shares required to have been delivered
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of Purchase Price of Warrant Shares to
have been received upon exercise of this Warrant, the Company shall be required
to pay the Holder $1,000, plus interest. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In.
 
2.           Cashless Exercise.
 
(a)           Payment upon exercise may be made at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by delivery of Common Stock issuable upon exercise of the Warrants in
accordance with Section (b) below or (iii) by a combination of any of the
foregoing methods, for the number of Common Stock specified in such form (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the holder per the terms of this
Warrant) and the holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.  Notwithstanding the
immediately preceding sentence, payment upon exercise may be made in the manner
described in Section 2(b) below commencing one hundred and eighty (180) days
after the Issue Date, only with respect to Warrant Shares not included for
unrestricted public resale in an effective Registration Statement on the date
notice of exercise is given by the Holder.
 
(b)           Subject to the provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Purchase Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being cancelled) by
delivery of a properly endorsed Subscription Form delivered to the Company by
any means described in Section 13, in which event the Company shall issue to the
holder a number of shares of Common Stock computed using the following formula:
 
X=           Y (A-B)
                     A


Where    
X=
the number of shares of Common Stock to be issued to the Holder



 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 
 
A=
Fair Market Value

 
 
B=
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company  effects any merger or  consolidation  of the
Company with or into another entity, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,  (C)
any tender offer or exchange offer (whether by the Company or another entity) is
completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (E) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the
Company, or (F) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental  Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable upon or
as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event.  For purposes of any such exercise, the determination of the Purchase
Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such
Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant consistent with
the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration.  The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3.1 and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.


3.2.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete exercise of this Warrant for a
consideration less than the Purchase Price then in effect at the time of such
issuance then, and thereafter successively upon each such issuance, the Purchase
Price shall be reduced to such other lower price for then outstanding
Warrants.  For purposes of this adjustment, the issuance of any security or debt
instrument of the Company carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Purchase Price upon
the issuance of the above-described security, debt instrument, warrant, right,
or option if such issuance is at a price lower than the Purchase Price in effect
upon such issuance and again at any time upon any actual, permitted, optional,
or allowed issuances of shares of Common Stock upon any actual, permitted,
optional, or allowed exercise of such conversion or purchase rights if such
issuance is at a price lower than the Purchase Price in effect upon any actual,
permitted, optional, or allowed issuance.  Common Stock issued or issuable by
the Company for no consideration will be deemed issuable or to have been issued
for $0.001 per share of Common Stock.  The reduction of the Purchase Price
described in this Section 3.3 is in addition to the other rights of the Holder
described in the Subscription Agreement.
 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 10 hereof).
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.  This Warrant entitles the Holder hereof, upon written
request, to receive copies of all financial and other information distributed or
required to be distributed to the holders of the Company's Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a "Transferor"). On the
surrender for exchange of this Warrant, with the Transferor's endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form") and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock on such date.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the 1934 Act and Rule 13d-3 thereunder.  Subject to the
foregoing, the Holder shall not be limited to aggregate exercises which would
result in the issuance of more than 4.99%.  The restriction described in this
paragraph may be waived, in whole or in part, upon sixty-one (61) days prior
notice from the Holder to the Company to increase such percentage to up to
9.99%, but not in excess of 9.99%.  The Holder may decide whether to convert a
Convertible Note or exercise this Warrant to achieve an actual 4.99% or up to
9.99% ownership position as described above, but not in excess of 9.99%.
 
10.         Warrant Agent.  The Company may, by written notice to the Holder of
the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.         Transfer on the Company's Books.  Until this Warrant is transferred
on the books of the Company, the Company may treat the registered holder hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
12.         Warrant Exercise Compensation.   The Company has agreed to pay to
StreetCapital Corp., the Broker identified in the Subscription Agreement
(“Broker”) Warrant Exercise Compensation as described in the Subscription
Agreement, equal to four percent (4%) of the cash proceeds payable to the
Company upon exercise of the Warrant.  The Holder of the Warrant has no
obligation or responsibility to pay Warrant Exercise Compensation.
 
 
 

--------------------------------------------------------------------------------

 


13.         Notices.   All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  if to the Company, to: China Yongxin
Pharmaceuticals, Inc., 927 Canada Court, City of Industry, CA 91748, Attn:
Yongxin Liu, CEO, facsimile: (626) 581-9138, with a copy to: Richardson & Patel,
LLP, 10900 Wilshire Blvd., Suite 500, Los Angeles, CA 90024, Attn: Ryan Hong,
Esq., facsimile: (310) 208-1154, (ii) if to the Holder, to the address and
facsimile number listed on the first paragraph of this Warrant, with a copy by
fax only to: Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York,
New York 10176, facsimile: (212) 697-3575, and (iii) if to the Broker, to:
StreetCapital Corp., 300 Colonial Center Parkway, Suite 260, Roswell, GA 30076,
Attn: Vince Sbarra, facsimile: (678) 353-2188.
 
14.         Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
CHINA YONGXIN PHARMACEUTICALS, INC.
         
By:
       
Name:
     
Title:
 


 
 

--------------------------------------------------------------------------------

 